               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

UNITED STATES OF AMERICA


v.                                           CRIMINAL NO. 1:17-00195


WINDEL LESTER
JAMES EDWARD LESTER, aka “PUNKIN”
GREG LESTER,
GEORGETTA KENNEY,
JAMES KEITH BROWNING

                   MEMORANDUM OPINION AND ORDER

     Before the court is defendant Georgetta Kenney’s Motion for

Judgment of Acquittal or, Alternatively, Motion for a New Trial.

ECF No. 326.   The government filed a Response to Defendant’s

Motions for Judgment of Acquittal or, Alternatively, Motion for

a New Trial.   For the reasons that follow, the motion is DENIED.

                       I.       BACKGROUND

     On August 22, 2018, a properly impaneled jury returned

verdicts of guilt (ECF No. 317) against defendant on counts 2-3,

13, 18, 20, 26, and 30.     The defendant argues that a judgment of

acquittal or a new trial is appropriate because there was

insufficient evidence to sustain guilty verdicts on her counts

of conviction.   ECF No. 326.

                          II.   APPLICABLE LAW

     Rule 33 of the Federal Rules of Criminal Procedure allows a

trial court to grant a new trial to a defendant upon the
defendant's motion “if the interest of justice so requires.”

Fed. R. Crim. P. 33(a).   When a Rule 33 motion attacks the

weight of the evidence, a trial court's authority to grant a new

trial is “much broader” than when a trial court decides a motion

under Rule 29 of the Federal Rules of Criminal Procedure.

United States v. Arrington, 757 F.2d 1484, 1485 (4th Cir. 1985).

Included within this broader discretion is the ability to weigh

the credibility of witnesses.   See id.    However, despite a trial

court's broad discretion when deciding a Rule 33 motion that

attacks the weight of the evidence, a trial court should use

such discretion “sparingly, and a new trial should be granted

only when the evidence weighs heavily against the verdict.”      Id.

at 1486; United States v. Singh, 518 F.3d 236 (4th Cir. 2008)

(reversing a district court that granted a new trial under Rule

33 for abuse of discretion where the evidence at trial did not

weigh heavily against the verdict).

                           III. ANALYSIS

     A. The Weight of the Evidence Supports Conviction

     In this case, it cannot be concluded that the evidence

presented at trial weighed heavily against the verdict.    The

court finds that the evidence at trial, both direct and

circumstantial, supported the jury’s guilty verdicts.

Therefore, a judgment of acquittal or a new trial would be

inappropriate.
                          IV.   CONCLUSION

     Accordingly, the court DENIES the defendant’s Motion for

Judgment of Acquittal or, Alternatively, Motion for a New Trial.

ECF No. 326.

     The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this

Court.

         IT IS SO ORDERED this 20th day of December 2018.

                                ENTER:


                                David A. Faber
                                Senior United States District Judge
